05/03/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA                               Case Number: DA 20-0465


                                        DA 20-0465
                                                                       FILED
 SIEBEN RANCH COMPANY,
                                                                       MAY 0 3 2021
              Plaintiff and Appellee,                               tiowen Greenwood
                                                                  Clerk of Suprerne Court
                                                                     qtate    Iviontana

       v.
                                                                    ORDER
 RANDALL G. ADAMS,a/k/a/ RANDY ADAMS,
 a/k/a/ RAY ADAMS; and LEE McDONALD,

              Defendants and Appellants.



       Upon consideration of Appellant Lee McDonald's motion for an extension of time
to file his reply brief, and good cause appearing,
      IT IS HEREBY ORDERED that Appellant McDonald is granted an extension of
time to and including May 22,2021, within which to file his reply brief.
       No further extensions will be granted.
       DATED this 391day of May,2021.
                                                 For the Court,




                                                              Chief Justice